[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             Dec. 03, 2009
                              No. 09-12279                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 01-00811-CR-01-JOF-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CURTIS JAMES FAY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (December 3, 2009)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Curtis James Fay appeals his sentence of 12 months imprisonment and 36
months supervised release, which was imposed after the revocation of his

supervised release. Fay contends that the district court failed to comply with

United States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled on other grounds

by United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993), when it failed to elicit

objections from the parties regarding the court’s findings of fact, conclusions of

law, and the manner in which the sentence was imposed. He also contends that the

record is insufficient for meaningful appellate review of the procedural and

substantive reasonableness of his sentence.

      District courts must “elicit fully articulated objections, following imposition

of sentence, to the court’s ultimate findings of fact and conclusions of law,” as well

as to “the manner in which the sentence is pronounced.” Jones, 899 F.2d at 1102.

The objection-elicitation requirement of Jones applies to revocation of supervised

release proceedings. United States v. Campbell, 473 F.3d 1345, 1348 (11th Cir.

2007). A district court’s question about whether there is “anything else” or

“anything further” is not enough to meet that requirement. Id. “Where the district

court has not elicited fully articulated objections following the imposition of

sentence, [we] will vacate the sentence and remand for further sentencing in order

to give the parties an opportunity to raise and explain their objections.” Jones, 899
F.2d at 1103. Remand is unnecessary, however, if the record on appeal is



                                           2
sufficient for meaningful appellate review. Campbell, 473 F.3d at 1347.

      At the conclusion of Fay’s revocation hearing, the district court imposed the

sentence and asked, “anything else?” In response, neither side raised a “fully

articulated objection.” Therefore, the district court failed to comply with the

procedure required by Jones. See Campbell, 473 F.3d at 1348. Furthermore, the

record is insufficient to allow for meaningful review of the reasonableness of Fay’s

sentence.

      A sentence imposed upon the revocation of supervised release is reviewed

for reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir.

2006). An abuse of discretion standard applies to our reasonableness review. Gall

v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007). “[W]e must first

ensure that the district court committed no significant procedural error.” Id. at 51,

128 S. Ct. at 597. To do that, we determine whether the district court (1) properly

calculated the guideline range; (2) treated the guidelines as advisory;

(3) considered the 18 U.S.C. § 3553(a) factors; (4) did not select a sentence based

on clearly erroneous facts; and (5) adequately explained the chosen sentence,

including an explanation for any variance from the guideline range. Id., 128 S. Ct.

at 597; Campbell, 473 F.3d at 1349 (holding that in a revocation proceeding we

must “first determine whether the district court correctly interpreted and applied



                                           3
the appropriate advisory Guidelines range.”) (quotation marks omitted).

      In a revocation proceeding when the district court finds “by a preponderance

of the evidence that a defendant has violated a condition of supervised release, [a

district court may] revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

Sweeting, 437 F.3d at 1107; see 18 U.S.C. § 3583(e). One of the factors that the

court must consider is the sentencing range established by the guidelines or policy

statements issued by the Sentencing Commission. Campbell, 473 F.3d at 1348; see

18 U.S.C. §§ 3583(e), 3553(a)(4). For sentences imposed upon revocation of

supervised release, the recommended sentencing range is based on the

classification of the conduct that resulted in the revocation and the criminal history

category applicable at the time of the defendant’s original sentencing. U.S.S.G.

§§ 7B1.1, 7B1.4.

      In Campbell we held that the record was insufficient for meaningful

appellate review because during the revocation hearing the district court never

mentioned the guideline range, and it did not mention the criminal classification of

the violation that was the basis for the revocation. Campbell, 473 F.3d at 1349.

Even though defense counsel and the government mentioned the guideline range

during the revocation hearing, we concluded that the record still was insufficient



                                           4
because “the district court itself never made any on-the-record conclusion

regarding the Guidelines or the applicable sentencing range.” Id. at 1349 n.2

(emphasis in original). We declined to consider the reasonableness of the ultimate

sentence because we must be able to determine whether a sentence is procedurally

reasonable before we address substantive reasonableness. Id. at 1349.

      Here, the district court itself never identified the guideline range or even

mentioned the word “guideline.” Furthermore, the district court never mentioned

the criminal classification for the violations used to revoke Fay’s supervised

release or his criminal history category. Thus, as in Campbell, the record is

insufficient to determine whether the district court correctly calculated the

sentencing range or considered the sentencing range and policy statements.

Because we are unable to determine whether Fay’s sentence is procedurally

reasonable, we cannot review the substantive reasonableness of Fay’s ultimate

sentence. See Campbell, 473 F.3d at 1349. Accordingly, we vacate Fay’s sentence

and remand to the district court for resentencing in accordance with Jones and

Campbell.

      VACATED AND REMANDED.




                                           5